Citation Nr: 0514373	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-05 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  This appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision, which granted 
a 40 percent rating for lumbosacral strain with degenerative 
joint disease.  The veteran appeals for a higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2004 the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).

In July 2004, the Board remanded the case to the RO for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The service-connected lumbosacral strain with 
degenerative joint disease is manifested by complaints of 
pain with mobility, bending and lifting; clinical findings 
consist of lumbosacral pain, tenderness to palpation, 
stiffness, discomfort on straight leg raising, slow gait, 
severe limitation of motion (12 degrees of forward flexion, 0 
degrees of extension, 15 degrees of lateral flexion, and 
rotation of 17 degrees on the right and 15 degrees on the 
left), X-ray findings of degenerative joint disease with 
endplate spur formation, and CT scan results indicating no 
evidence of spinal stenosis or disk herniation.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected lumbosacral strain with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003) and Diagnostic Codes 5237, 5243 (effective on September 
26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.
 
In the instant case, VCAA notice was sent to the veteran 
prior to and following the initial RO decision in May 2002 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  It is noted that the initial VCAA notice in 
January 2002 was lacking in terms of furnishing notice of the 
information and evidence that VA will seek to provide.  
However, the VCAA notice issued in October 2004 was complete 
in terms of furnishing the required notice, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate this claim.  

In the VCAA notices sent to the veteran in January 2002 and, 
more completely, in October 2004, the RO advised him of what 
was required to prevail on his claim for an increased rating, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a May 2002 
rating decision, statement of the case issued to him in 
February 2003, and supplemental statement of the case issued 
to him in February 2005.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claim was denied and the evidence it had 
considered in denying the claim, to include the old and 
revised diagnostic criteria pertinent to the evaluation of 
the low back.  In the supplemental statement of the case, the 
RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  Further, the statement of the 
case and supplemental statements of the case provided the 
veteran an opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  Thus, 
through the documents mailed to the veteran, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected 
lumbosacral strain with degenerative joint disease.  He was 
afforded the opportunity to testify at a personal hearing, 
but he declined.  The veteran has indicated that medical 
records in support of his claim may be obtained from private 
sources, namely Unity Medical Group and St. Anthony's Medical 
Center.  The RO subsequently obtained records from both 
medical providers, for inclusion in the claims folder.  The 
veteran has not indicated that VA treatment records are 
available.  Further, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded VA medical examinations 
in March 2002 and January 2005, specifically to evaluate the 
current nature and severity of his low back.  The veteran has 
not alleged, nor does the record currently reflect, that 
there exists any additionally available evidence for 
consideration in his appeal.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected lumbosacral strain with 
degenerative joint disease is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 
(effective prior to September 26, 2003), for traumatic 
arthritis and limitation of motion of the lumbar spine.  

However, during the course of the veteran's appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  
According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The law, as applied to the 
existing facts of this case, is discussed herein below.  

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  The veteran is evaluated at the maximum rating under 
this criteria.  

As to whether the "old" rating criteria for evaluating 
intervertebral disc syndrome is applicable, it is noted that 
the VA examiner at the time of a March 2002 VA examination 
found no neurological problems other than left leg and arm 
numbness related to a recent cerebrovascular accident (CVA).  
Such a finding was reinforced at the time of a January 2005 
VA examination, when a CT scan of the lumbosacral spine 
showed no evidence of spinal stenosis or disk herniation.  
The VA examiner diagnosed lumbar osteoarthritis and commented 
that the veteran did not have "clearcut features of 
compressive neuropathy of the lumbar spine."  The examiner 
found that neurological deficits in both lower extremities 
represented peripheral neuropathy, related perhaps to aging 
and, to some degree, previous CVA.  In fact, the veteran has 
been treated for a CVA in December 2000, August 2001, and 
July 2003.  In short, there is no medical evidence of 
intervertebral disc syndrome related to the veteran's 
service-connected lumbosacral strain with degenerative joint 
disease.  Additionally, service connected is not established 
for intervertebral disc disease, relative to the lumbosacral 
spine.  Therefore, the provisions of 38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2001), are not for consideration.

Other applicable "old" rating criteria consist of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, for arthritis due to trauma.  
Such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  X-rays of the lumbar spine in March 2002 showed 
relatively mild degenerative changes with minimal endplate 
spur formation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
limitation of motion of the lumbar spine, severe limitation 
of motion of the lumbar spine warrants a 40 percent rating.  
The veteran is evaluated at the maximum rating under this 
criteria.  Thus, no higher rating based on limitation of 
motion is permitted, even when the effects of pain on use and 
during flare-ups are considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnston v. Brown, 10 Vet. App. 80 (1997).

B.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously noted herein 
above, the veteran is rated at the maximum evaluation under 
Codes 5292 and 5295, and no higher rating is permitted.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  As previously 
noted, there is no medical evidence of intervertebral disc 
syndrome related to the veteran's service-connected 
lumbosacral strain with degenerative joint disease, and 
service connected for intervertebral disc disease has not 
been established.  Thus, 38 C.F.R. 4.71a, Diagnostic Code 
5293 (effective September 23, 2002) is not for application.  

C.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating for lumbosacral strain is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's low back disability is manifested 
by unfavorable ankylosis of the entire thoracolumbar spine, 
for an increased rating under the revised Code 5237.  On 
clinical testing, VA examinations in March 2002 and January 
2005 show that the veteran's range of motion of the lumbar 
spine was significantly limited.  In March 2002, the examiner 
stated that the veteran was unable to forward flex or extend 
his lumbar spine, due to loss of balance, and that lateral 
flexion was 10 degrees bilaterally and rotation was 15 
degrees bilaterally.  The examiner added that the veteran's 
problems with equilibrium and balance since his stroke had 
made range of motion testing of the lumbar spine difficult.  
In any case, the veteran was re-examined in January 2005, and 
his lumbar spine motion was limited by pain as much as 12 
degrees of forward flexion, 0 degrees of extension, 15 
degrees of lateral flexion, and rotation of 17 degrees on the 
right and 15 degrees on the left.  Private medical reports in 
the claims file do not reflect more restrictive findings.  

While greatly limited, the spinal segments in the veteran's 
low back are not ankylosed or fixated in flexion or 
extension.  As defined, ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
motion of the veteran's thoracolumbar spine would be 
equivalent to unfavorable ankylosis for an increased rating 
under the revised Code 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, painful 
motion was taken into account on the range of motion studies 
during VA examination, and the examiner in January 2005 
furnished commentary as to the points in the range of motion 
at which there was pain and the degree of motion attained 
with repetitive movement.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  As noted previously, there is no 
medical evidence of intervertebral disc syndrome related to 
the veteran's service-connected lumbosacral strain with 
degenerative joint disease, and service connected for 
intervertebral disc disease has not been established.  Thus, 
38 C.F.R. 4.71a, Diagnostic Code 5293 (effective September 
26, 2003) is not for application.  

The medical evidence in the file, to include the two VA 
examination reports and private medical records from Unity 
Medical Group and St. Anthony's Medical Center, reflects that 
the veteran's service-connected lumbosacral spine disability 
is manifested by complaints of pain with mobility, bending 
and lifting.  In addition to clinical manifestations of pain 
and limitation of motion, there are objective findings of 
tenderness to palpation, stiffness, discomfort on straight 
leg raising, and a slow gait related to the lumbosacral spine 
disability.  Also noted are X-ray findings of degenerative 
joint disease with endplate spur formation, which was mild or 
minimal in March 2002 and slightly more pronounced in January 
2005.  When the rating criteria are applied to these 
findings, the veteran's disability picture is not more than 
40 percent disabling.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 40 percent for lumbosacral strain with degenerative 
joint disease, under both old rating criteria and rating 
criteria revised effective in September 23, 2002 and 
September 26, 2003.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for lumbosacral strain with degenerative 
joint disease is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


